W. SHARP, Judge,
concurring specially.
I agree that this appeal should be affirmed, although I have sympathy for the appellant/mother because she was the victim of domestic violence, not her child. Not infrequently it is very difficult for victims to escape from such relationships, and the loss of a child seems an additional hardship to impose on such victims. However, the trial judge also found that appellant neglected and abandoned her child, and the record supports these findings with sufficient competent evidence. Thus, I concur specially.